Citation Nr: 1611972	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  08-02 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to December 1953; he died in December 2006. The appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant filed a timely Notice of Disagreement (NOD) in July 2007 and the RO issued a Statement of the Case in January 2008.  The appellant filed a VA Form 9, Substantive Appeal in January 2008.  The RO issued Supplemental SOCs in October 2008, March 2012, February 2013, August 2013, and December 2013.  

In May 2012, the appellant was afforded a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  In December 2015 and January 2016, the appellant was notified that the Law Judge who conducted the hearing was no longer employed by VA, and was offered an opportunity to testify at another hearing. The appellant was notified that she must respond within 30 days of the date of the letter, and that if no response was received, the Board will assume that she does not want another hearing.  As no reply was received from the appellant, the Board will proceed with appellate review of her appeal.

In August 2012, April 2013, and October 2013, the Board remanded the case for further development.  In February 2014, the Board denied the appellant's claim.  

Then, in January 2015, the appellant appealed the February 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  An August 2015 Memorandum Decision set aside the Board's decision and remanded it for further proceedings consistent with the Memorandum Decision.  The case has been returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the claim was subject to an August 2015 Court Memorandum Decision.  The February 2014 Board decision that had denied the claim was vacated and remanded by the Court to the Board for adjudication consistent with the terms of the Memorandum Decision.

The appellant contends that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or aggravated his coronary artery disease (CAD), which was a contributing factor to his death.  She further contends that the Veteran's PTSD led to his smoking 2 packs of cigarettes a day for 50 years, which caused his chronic obstructive pulmonary disease (COPD), which in turn caused his recurrent pneumonia that contributed to his death.

The Veteran died in December 2006, and the original death certificate lists the causes of death as sepsis and pneumonia.  The death certificate was altered in April 2007 to include other significant conditions contributing to death but not resulting in the underlying cause as PTSD contributing to CAD. 

The Kentucky Office of Vital Statistics verified that the Veteran's death certificate was properly amended in April 2007 based solely upon information contained in a physician's questionnaire signed by Dr. J.G., who treated the Veteran's for three months, stating that "PTSD may have contributed to his [CAD]."

The record contains a July 2007 statement by a VA physician who opined that the Veteran's CAD may have been a contributing factor to his death.  The physician noted that he only reviewed the Veteran's records and never physically saw the Veteran.

In December 2006, 9 days prior to his death, the Veteran was admitted for recurrent pneumonia secondary to methicillin-resistant Staphylococcus aureus (MRSA). He was treated with antibiotic therapy, but his respiratory condition and hypotension worsened, leading to his death. 

An October 2007 VA psychologist opined that, while stress has been shown to be a contributor to health problems, there was no clear causal relationship between PTSD and CAD and the Veteran's death certificate, hospital admission report, and death report all indicate that the cause of death was pneumonia and infection. The examiner stated that, while she was not a medical doctor, she did not recognize any indication that the Veteran's PTSD had a significant material contribution to his death. 

An October 2012 VA opinion by a physician found that the proximate cause of the Veteran's death was MRSA pneumonia and subsequent sepsis; there was no evidence that pneumonia and sepsis were due to or remotely related to CAD, and there was no evidence that CAD was caused by or due to PTSD. The examiner also found that there was no medical evidence of recurrence, complications, or residuals of malaria at the time of his death.  These findings were based on a thorough review of the medical evidence.  The examiner concluded that it was his opinion that the Veteran's death was not in any way due to or remotely related to any of his service-connected conditions. 

In December 2013, a VA cardiologist opined that the Veteran's death was less likely than not related to service or secondary to any service-connected condition.  VA medical treatment records from 1999, which were the earliest contained in the record, until his death in 2006 did not demonstrate any signs or symptoms of recurring malaria or that the Veteran's service connected stenosis of the larynx was a concern.  There was no evidence that the Veteran's PTSD was a contributing factor to his death.  The Veteran died of pneumonia and sepsis.  There was no indication that PTSD was causing significant problems around the time that he was admitted or for the year prior to admission.  A mental health note dated February 2006 stated that the Veteran was feeling much better.  There was no indication from the record that his service-connected PTSD, malaria, or tonsillitis contributed to his pneumonia and sepsis that caused his death or that the Veteran died as a result of CAD.  He did develop an episode of atrial fibrillation while in the hospital, but he converted back to a normal sinus rhythm before his death.  The hospital records did not indicate that the Veteran had any new heart studies and/or heart events during his hospitalization prior to his death. Therefore, the examiner concluded that his CAD was not a proven cause of his death and even if CAD was proven to be a contributing factor to his death, the Veteran's PTSD did not cause his CAD which was a product of advanced aging, tobacco abuse, hypertension, low HDL, and male gender.

The August 2015 Memorandum Decision found that the Board erred by not addressing the appellant's argument that the Veteran's PTSD led to his long-standing smoking habit, which led to COPD, which in turn led to recurrent pneumonia that contributed to his death.  The Court also indicated that the Board relied on opinions that did not address whether the Veteran's CAD was aggravated by the service-connected PTSD.  Finally, the Court indicated that the Board erred by relying on opinions that did not address whether, if CAD were secondary to PTSD based on aggravation, it is as likely as not that the CAD, affecting a vital organ, rendered the Veteran materially less capable of resisting the effects of other diseases primarily causing death or was of such severity as to have a material influence in accelerating death.

The Court specified that VA Office of General Counsel (OGC) Prec. Op. 6-2003 instructs that, when assessing this type of claim, the following questions must be resolved: (1) whether the service-connected disability caused the veteran to use tobacco products after service; (2) if so, whether the use of tobacco products as a result of the service-connected disability was a substantial factor in causing a secondary disability; and (3) whether the secondary disability would not have occurred but for the use of tobacco products caused by the service-connected disability.  See VA OGC Prec. Op. 6-2003.

Given that the evidence of record does not adequately address these specific inquiries, regarding whether the Veteran's cause of death was related to or aggravated by any of his service-connected disabilities, the Board finds that an addendum opinion addressing these questions is required.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board may not exercise its own independent judgment to resolve medical questions and must supplement the record by seeking an advisory opinion or ordering a medical examination).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion as to the likelihood that the Veteran's immediate cause of death, or any underlying cause of death, is related to his military service or secondary to any service-connected condition.   The entire claims file must be reviewed by the examiner.

The examiner is asked to provide responses to the following:

(a)  Did the Veteran's service-connected PTSD cause the veteran to use tobacco products after service?

(b)  If so, was the use of tobacco products as a result of the service-connected PTSD a substantial factor in causing or aggravating the Veteran's CAD?

(c)  If so, would the Veteran's CAD not have occurred but for the use of tobacco products caused by the service-connected PTSD?

(d)  If CAD were secondary to PTSD based on aggravation, is it as likely as not that the CAD, affecting a vital organ, rendered the Veteran materially less capable of resisting the effects of other diseases primarily causing death or was of such severity as to have a material influence in accelerating death?

A fully articulated medical rationale for the opinion expressed must be set forth in the medical report.  The examiner should discuss the particular of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims of service connection.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




